Honorable Bob Teague State Representative P.O. Box 2113 Little Rock, AR  72203
Dear Representative Teague:
This is in response to your request for an opinion on the following questions:
   1.   Whether in Section 1 of Amendment 2 to House Bill 716 the use of the term "House Bill 511" of 1985 is valid, since House Bill 511 became Act 350 of 1985 four days before the passage of the amendment and the title of the amendment was not corrected.
   2.   Whether in the second line of Section 5 of Amendment 2 to House Bill 716, the term "this Act," refers to Act 350 as the bill became, or to Act 76 of 1983, the original teacher testing act.
The use of the term House Bill 511 of 1985 is valid.  In Section 5, the term "this Act," refers to Act 350 of 1985.  There is a presumption in favor of the validity of a legislative enactment with reference to its form and the constitutional prerequisites and conditions as with reference to the subject matter of the legislation.  State v. Moore, 76 Ark. 197,88 S.W. 881 (1905).
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General E. Jeffery Story.